Order entered November 29, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00022-CV

           DEEPA CHINTAM A/K/A DEEPA ADEMA, Appellant

                                       V.

                    BHOOMANNA CHINTAM, Appellee

              On Appeal from the 256th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-19-15178

                                    ORDER

      By order dated November 14, 2022, we ordered a supplemental clerk’s

record to be filed and granted appellant’s November 10 motion for an extension of

time to file an amended brief. The supplemental clerk’s record has been filed and

appellant’s amended brief is due November 30. Before the Court is appellee’s

November 17, 2022 response opposing appellant’s motion which we construe as a

motion to reconsider our November 14 order. We DENY the motion.

                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE